Per Curiam:
After a careful examination of the several exceptions taken by the counsel for the defendant, to the rulings and charge of the court helow, we find none that we can sustain. There are, perhaps, some things omitted from the charge that might well have been in it, but the trial judge cannot think of everything, and if counsel neglect to call his attention, by points properly drawn, to the instructions they require, they may be regarded as unimportant. At all events, we will not reverse on account of such omissions, unless they are of a character more serious than those found in this case. On the whole, the trial was conducted in a legal and fair manner, and so far as we can see the facts warranted the result.
The judgment of the Court of Oyer and Terminer is now affirmed, and it is ordered that the record be returned to that court for execution.